Per Curiam,
With the delivery of the sheriff’s deed to Allen S. Welch, one of the appellees, there passed to him and to those for whom he purchased the premises in controversy as trustee the right to their possession, for appellant’s lease was subject to the mortgage upon which the property was sold, and the appellees having obtained peaceable possession of it, no trespass was committed: Leidy v. Proctor, 97 Pa. 486. As to the alleged conversion by the appellees of personal property belonging to the appellant, the court correctly instructed the jury that, under the evidence, there had neither been any demand for the same nor refusal to turn it over. The verdict having been properly directed for the defendants, the judgment upon it is affirmed.